Citation Nr: 1234474	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  05-36 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service connected coronary artery disease (CAD), rated as 30 percent disabling from October 12, 2004 to June 8, 2011 and 60 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a service connected low back disability, rated as 20 percent disabling prior to February 10, 2009 and 40 percent disabling thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to January 1992 and February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for coronary artery disease and a low back disability and assigned initial ratings 30 and 20 percent, respectively; all effective October 12, 2004.  Jurisdiction has been transferred to the RO in New York, New York.

In a July 2011 supplemental statement of the case, the RO granted increased ratings of 60 percent rating for CAD effective June 9, 2011 and 40 percent rating for a low back disability effective February 11, 2009.  As higher schedular ratings are available for both disabilities, they remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In May 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

The issue of entitlement to TDIU is raised as part of the increased rating claims as set forth on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the physical claims folder.  

The issue of entitlement to TDIU prior to January 1, 2007, including on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease has been manifested by a workload limited to 4.7 METs during the entire appeal period; however, it is not manifested by congestive heart failure, workload of 3 MET or less, or a left ventricular ejection fraction of less than 30 percent during the entire appeal period.  

2.  The Veteran's low back disability has been manifested by limitation of forward flexion to less than 30 degrees without ankylosis or incapacitating episodes during the entire appeal period.

5.  Beginning November 3, 2005, the Veteran had radiculopathy associated with his low back disability in his left leg that was primarily manifested by moderate incomplete paralysis of the sciatic nerve.  

6.  From June 5, 2007 to July 28, 2009 the Veteran had moderate incomplete paralysis of the right sciatic nerve.  

7.  Since July 28, 2009, the Veteran has had moderately severe incomplete paralysis of the right sciatic nerve.

8.  Since January 1, 2007, the Veteran has met the percentage requirements for TDIU, and his service connected disabilities have precluded gainful employment for which his education and occupational experience would otherwise qualify him.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for coronary artery disease have been met since October 12, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.104, Diagnostic Code (DC) 7005 (2006 & 2011). 

2.  The criteria for a disability rating of 40 percent for a low back disability have been met since October 12, 2004.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, DC 5243 (2011).  

3.  The criteria for an initial disability rating of 20 percent for left lower extremity radiculopathy have been met since the effective date of service connection for the low back disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011). 

4.  The criteria for an initial disability rating of 20 percent for right lower extremity radiculopathy were met from November 3, 2005 to July 28, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520.

5.  The criteria for an initial disability rating of 30 percent for right lower extremity radiculopathy have been met since July 29, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520.

6.  The criteria for a TDIU due to service-connected disabilities have been met beginning January 1, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for higher initial ratings for a low back disability and CAD arise from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided adequate examinations in May and June 2011 for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On the range of motion studies taken during the May 2011 VA spine examination, the examiner did not clarify the point where pain caused functional impairment.  However, at the time of examination, the Veteran was in receipt of the maximum rating available based upon limitation of motion of the lumbar spine.  Hence, an additional remand to clarify the amount of functional impairment due to pain would not be of additional assistance in determining whether a higher rating for his low back disability is warranted.  38 C.F.R. § 3.159(c).  

There is no indication that his service-connected disabilities have worsened since the date of the most recent examinations, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the May 2012 hearing, the undersigned identified the issues on appeal.  The Veteran was asked about sources of relevant records and information regarding employment.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Initial ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(A) Coronary artery disease (CAD)

CAD is rated under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104, DC 7005.  It assigns a 10 percent disability rating for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent disability is warranted for a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent disability rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or where there is left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  

A 100 percent rating is warranted where there is documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

VA also revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, including DC 7005, during the pendency of the Veteran's appeal.  71 Fed. Reg. 52,459-60 (Sept. 7, 2006) (codified at 38 C.F.R. § 4.100).  

The revised regulation contains the following new provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  
(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.  
(3) If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  
Id. 

The Veteran filed the underlying claim for service connection in May 2004, prior to the effective date of the amendment.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

The revised criteria for rating cardiovascular disorders provide guidelines on the clinical testing requirements necessary to rate cardiovascular disorders.  It does not change the underlying rating criteria.  The Board does not consider to revision have a retroactive effect.  In any event, the Veteran has had the testing that complied with the requirements of the amended 38 C.F.R. § 4.100.

Private treatment records from May 2003 show that the Veteran underwent a cardiac catheterization, apparently at the behest of the service department.  He was assessed as having CAD with severe disease in the mid right coronary artery.  

Private treatment provider reported in September 2003 that a stress test in May 2003 had shown that the veteran could exercise "slightly."  He had been able to exercise for six minutes.  It was noted that a service department stress test had shown that the Veteran could exercise for nine minutes with angina at eight minutes.

A service department records shows that the Veteran had an ejection fraction of 64 percent.  He was using nitroglycerin, and reportedly was doing well on treatment; although he had not been thought a good candidate for surgery given his cardiac status.

VA primary care records from August 2005 reflect that the Veteran had occasional chest cramps that lasted a few seconds.  He used a nitropatch for treatment.  He stated that he had chest pain without shortness of breath or diaphoresis.  He reported that his nitropatch was effective pain relief.  The examiner commented that the chest pain was atypical.  

VA primary care records, dated in January 2007, show that the Veteran had occasional chest pain when walking longer distances or climbing stairs.  He had some dyspnea, but denied diaphoresis.  

During VA treatment in September 2007, the Veteran's CAD was described as asymptomatic as he denied chest pain, shortness of breath, palpitation, or nausea.  He was able to walk ten blocks without difficulty.  He had not used nitroglycerin in over ten months.  

The Veteran had a VA echocardiogram in October 2007.  It showed a LVEF of 68 percent.  It also showed a moderately dilated left atrium, concentric left ventricle hypertrophy and normal findings for the right atrium and ventricle.  

VA treatment records from July and August 2008 show that the Veteran had consultations for bilateral lower extremity angiograms, angioplasty, and possible stenting.  His current symptoms included constant tingling in both legs and claudication upon walking half a block.  Upon clinical examination, the examiner found weak pulses in the lower extremities.  The Veteran had an angiogram, angioplasty, and stent placement in his right lower extremity.  

The Veteran underwent a VA cardiology examination in June 2011.  He denied having chest pain, but reported having significant dyspnea upon exertion.  He also had fatigue and occasional dizziness.  He denied syncope.  He had a maximum work level of 4.70 METs.  The examiner commented that the Veteran had markedly decreased functional capacity.  He diagnosed ischemic heart disease.    

At the May 2012 hearing, the Veteran described significant dyspnea upon exertion.  He had to limit his activities.  

In sum, the Veteran's workload in METs has been measured on only one occasion since the effective date of service connection.  That workload would meet the criteria for a 60 percent rating for CAD.  38 C.F.R. § 4.104, Diagnostic Code 7005.  There were periods prior to June 9, 2011 when it was indicated that the Veteran did not have associated angina or dyspnea, but it is difficult to determine from the record whether these symptoms would have been present on stress testing.  The findings during service of only a slight ability to exercise suggests that the symptoms would have been present had testing been conducted earlier in the appeal period.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 60 percent rating have been met since the effective date of service connection.

There has been no evidence of congestive heart failure, workload of 3 METs or less, or LVEF less than 30 percent at any time during pendency of the appeal.  Id.  Hence, the criteria for a rating in excess of 60 percent have not been met at any time during the appeal period. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connected CAD.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by the need for continuous medication, a reduced exercise capacity as shown by his level of METs and ejection fraction, and occasional chest pain.   These symptoms are contemplated in the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.  

(B)  Low back disability

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note 2 to the General Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA primary care treatment records from July 2005 reflect that the Veteran had chronic low back pain beginning with a fall in service.  Clinical examination showed that he had a full range of motion and did not reveal any neurological deficits.  The examiner assessed chronic low back pain without radiculopathy.   

VA treatment records from November 2005 show that the Veteran had intermittent shooting pain, numbness, and tingling in his left lower extremity.  He also reported 8/10 intermittent low back pain.  Clinical examination was significant for decreased strength (4/5) in his left lower extremity and positive straight left leg raise test.  The examiner referred the Veteran for physical therapy.  

In an addendum, it was noted that the Veteran had denied any bladder or bowel problems.  Range of motion testing showed forward flexion to 45 degrees, extension to 5 degrees, right rotation to 60 degrees, left rotation to 30 degrees, and lateral bending to 20 degrees right and 10 degrees left.  Sensation was diminished for monofilament and vibration for left L4-5 dermatome.  The Veteran had an altered gait.  The examiner assessed recurrent myofascial pain syndrome of the lumbar spine and secondary left lumbar radiculopathy associated with lumbar disc disease.  

A neurological evaluation in December 2005 shows that the Veteran had mild weakness in his left toes and plantar flexion.  No atrophy was found.  He had decreased sensation in his left leg.  The examiner assessed low back pain.  

The Veteran had physical therapy in January and February 2006.  In his initial visit, the examiner estimated that he had lost 50 percent of his thoracolumbar forward flexion motion.  He had 4/5 muscle strength in both lower extremities.  He demonstrated a non-antalgic gait.  Posture was notable for increased thoracic kyphosis.  At his final visit, the Veteran reported some improvement in his back pain.  

VA neurology records from February and March 2006 show that the Veteran continued to have left leg radiculopathy.  He denied any urinary problems.  Clinical examination showed mild left toe extension and foot aversion weakness.  Decreased sensation was found in the left L5 dermatome.  His gait was notable for foot drag without ataxia.  

MRI study of the lumbar spine in February 2006, showed spondylotic changes.  

X-rays of the lumbar spine in July 2006 yielded findings of dextroscoliosis and degenerative changes with limitation of motion.  

In a July 2006 surgery consultation report, the Veteran stated that his back pain symptoms had improved and declined operative intervention.  

VA treatment records from October 2006 show that the Veteran reported some low back pain relief from his course of physical therapy.  He stated that since his back pain resolved somewhat he began noticing pain in his left shoulder.  

VA neurology records from April 2007 reflect that the Veteran had full motor strength.  He reported slightly decreased left extremity sensation, but demonstrated full knee and ankle jerk reflexes upon examination.  The examiner diagnosed back pain and left leg paresthesias and lumbar stenosis.  

The Veteran revisited the VA neurology clinic in June 2007.  He reported having increased low back pain with radiating symptoms in both legs.  He denied urinary incontinence.  Clinical examination showed mild left toe extension weakness and deep tendon reflexes between 1 and 2 with slightly depressed bilateral ankle jerks.  He diagnosed chronic low back pain syndrome and lumbar spondylosis with radiculopathy and stenosis syndrome.  

In August 2007, the Veteran restarted physical therapy.  He complained of increased left leg and ankle pain.  He also had low back pain at night.  He described his low back pain as being 8/10 and radiating to his left lower extremity.  He had full strength in both lower extremities.  He was assessed as having chronic low back pain with difficulty completing activities of daily living.

VA neurology records from September 2007 show that the Veteran reported intermittent left leg numbness.  However, clinical examination included findings of full motor strength and reflexes.  

The Veteran was discharged from physical therapy at the end of September 2007.  He continued to have pain and stiffness, but this did not affect his functional status.  The therapist assessed his back pain as continuing at status quo.  The Veteran continued to have back pain upon exertion or prolonged periods of standing, sitting, or walking.  He had normal muscle strength and was ambulatory without assistive devices.  

VA neurology records from October 2007 reflect that the Veteran had mild weakness in dorsiflexion and knee extension in his right leg and mild weakness in knee extension of his left leg.  His gait was normal.  The examiner assessed low back pain with mild radicular symptoms.  

In November 2007, neurological clinical findings included full motor and reflex function for both lower extremities.  

The Veteran was afforded a VA spine examination in January 2008.  He complained about low back pain radiating to his left lower extremity.  He described his low back pain as chronic without flare-ups and associated with numbness in his left lower extremity.  He was ambulatory without use of assistive devices.  

Range of motion of the thoracolumbar spine was forward flexion to 40 degrees, limited by pain, and extension to 20 degrees limited by pain.  Pain increased with additional movement.  The Veteran was additionally limited by pain, weakness and lack of endurance, but there was no additional limitation with repetitive motion.

The examiner observed a stiff antalgic posture.  No incapacitating episodes of back pain were noted.  The examiner reviewed X-rays findings and diagnosed degenerative disc and joint disease of the entire lumbo-sacral spine.  

The Veteran was also afforded a VA neurology examination in January 2008.  He complained of weakness in his left lower extremity and bilateral foot parasthesiae.  Range of motion of the thoracolumbar spine was forward flexion to 45 degrees limited by pain and extension to 10 degrees limited by pain.  Left lower extremity strength was 4/5.  He exhibited full deep tendon reflexes for both lower extremities.  Touch and pinprick were within normal limits.  Straight leg testing was negative for both lower extremities.  The examiner diagnosed left lower extremity radiculopathy with deficit and peripheral neuropathy.  He reported that the radiculopathy was secondary to the service connected injury, but peripheral neuropathy was of an unknown etiology.  

In January 2008, the Veteran reported that he continued to have chronic low back pain.  His wife also reported her observations of the Veteran's struggles with low back pain.  

VA primary care records from February 2008 show that the Veteran's foremost concern was his low back pain and associated lower extremity numbness.  He reported the numbness had increased over the past three to four months.  

VA neurology records from February 2008 reflect that the Veteran had mild left toe extension weakness, slightly depressed bilateral ankle jerks.  The examiner continued the radiculopathy assessment.  

In March and April 2008, the Veteran reported that he had an increase in low back pain.  He stated that his associated neurological symptoms had increased over the past year and a half.   The Veteran inquired about acupuncture treatment and stated that he might reconsider surgery.  CT scan of his lumbar spine taken at this time revealed moderate to severe discogenic degenerative changes and severe bilateral foraminal narrowing.  

In June 2008, the Veteran reported that he needed surgery to relieve his lower extremity radiculopathy symptoms.  In July 2008, the Veteran's children provided their observations of the Veteran's struggles with back pain while performing daily activities.    

The Veteran had numerous visits to the VA neurology clinic from May 2008 to January 2009.  The pertinent clinical findings included diminished or absent right knee jerk and complaints of sensory disturbances.  During this time he also had right femoral artery angioplasty to relieve claudication symptoms in his lower extremity.  

In February 2009, the Veteran returned to physical therapy.  He complained of 7/10 constant low back pain.  He denied bowel or bladder incontinence and numbness or paresthesias.  Clinical examination showed mildly antalgic gait.  Range of motion of the lumbar spine was flexion to 15 degrees with pain.  Deep tendon reflexes were decreased and the Veteran had difficulty with toe/heel walking.  Straight leg raise testing was negative.  

In April 2009, the Veteran reported some improvement in low back pain with physical therapy techniques.  

VA neurology treatment records from July and October 2009 show that the Veteran had lower extremity pain with the right being greater than the left.  He had full motor strength, with the exception of mild weakness in right toes extension.  His right knee ankle reflex was absent.   

In March and July 2010, VA neurology notes included additional clinical finding of mild right foot dragging.   

VA neurology records from November 2010 show that the Veteran did not report a "great" change in his symptoms.  He had an epidural two months ago and believed it provided some benefit.  

VA treatment records from March 2011 reflect that the Veteran continued to have low back pain and weakness of both lower extremities with the right being greater than the left.  He currently had numbness and weakness in both legs.  He complained that his legs occasionally gave out on him.  He denied any bowel or bladder disorder.  He had slightly diminished strength in his lower extremities.  Deep tendon reflexes were absent for knee jerk and +1 for Achilles bilaterally.  He had decreased sensation to pinprick in his right leg as compared to his left leg.  The examiner continued the assessment of lumbar stenosis.  

The Veteran underwent a VA spine examination in May 2011.  He reported that despite having acupuncture and physical therapy his overall back disability had worsened.  He had daily back pain with numbness and weakness in the right leg.  However, he denied having physician prescribed bedrest or flare-ups.  He used a cane as needed and limited his walking to half a block.  He could only drive short distances and needed assistance changing his shoes and socks.  Clinical examination showed a slow antalgic gait.  

Range of motion of the thoracolumbar spine was forward flexion to 25 degrees with pain.  He had moderate muscle spasm with tenderness.  However, ankylosis was not present.  Neurological examination showed impaired sensation in the right leg, but not the left leg.  Muscle bulk and tone was normal.  Motor strength for the right hip and knee was slightly diminished at 4/5.  Left leg motor strength was normal.  Deep tendon reflexes showed an absent right knee jerk.  Left knee jerk and bilateral ankle jerk were diminished at 1+.  

The examiner reviewed recent X-rays studies.  He diagnosed lumbar spine degenerative disc disease at L2-3 and L4-5 with multilevel spinal stenosis, sacroiliac joint arthritis, and signs of right L3-4 radiculopathy.  He stated that the Veteran's low back disability had likely increased in severity.  

The Veteran underwent a VA neurology examination in June 2011.  He complained of neurological symptoms in both legs with the right being worse than the left.  It greatly limited his ability to drive.  Clinical examination showed that he had a normal gait.  Deep tendon reflexes were decreased to absent in the lower extremities.  The examiner commented that there was questionable decreased sensation in both legs.  Straight leg test was positive, but the examiner noted subjectivity in the reports.  The examiner diagnosed lumbar radiculopathy secondary to degenerative disease of the spine.     

At the May 2012 hearing, the Veteran reported having trouble with his legs giving way due to weakness.  He left work since he could not sit or stand for prolonged periods.  He limited his driving due to radiculopathic symptoms in his legs.  

(1)  Orthopedic manifestations

The orthopedic manifestations of the Veteran's low back disability, limitation of motion, are currently rated as 20 percent disabling prior to February 11, 2009 and 40 percent thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

On February 11, 2009, the Veteran initially exhibited a limitation of forward flexion contemplated by the 40 percent rating criteria.  However, review of the record shows that the Veteran complained about an increase in low back pain beginning in March 2008.  See VA treatment records dated in March and April 2008.  

The January 2008 examination reported ranges of motion that did not explicitly meet the criteria for a 40 percent rating, but it also reported additional, unspecified limitation due to functional factors.  Again resolving reasonable doubt in the Veteran's favor, the Board finds that he has met the criteria for the 40 percent rating since the effective date of service connection.

The Veteran is in receipt of the highest rating for limitation of thoracolumbar spine motion, and a higher rating would require unfavorable ankylosis of the entire thoracolumbar spine.  The May 2011 VA examination report shows that the Veteran had limited range of motion in the spine, but that ankylosis was not present.  The Veteran has not been shown to have ankylosis at any time.  He does not assert that his spine is fixed in position.  The evidence is thus, against a finding that the disability approximates the criteria for a rating in excess of 40 percent under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.7, 4.21.

A rating under incapacitating episodes, for IVDS, would not provide a higher disability rating, as there is no evidence in the record that he has had incapacitating episodes of low back pain.  In fact, at the May 2011 examination, the Veteran specifically denied any incapacitating episodes in the previous twelve months.  There are no records or reports that the Veteran had physician prescribed bed rest at anytime during the claims period.  See id.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher disability ratings for the orthopedic manifestations of his service connected low back disability.



(2) Neurological manifestations

Although the RO denied service connection for neurological symptoms of the left leg in February 2008, the clinical evidence is clear that the Veteran has radiculopathy in both lower extremities associated with his low back disability.  Because VA is required to evaluate the neurologic and orthopedic manifestations of the service connected back disability, his claim for an increased rating for his low back disability is deemed to encompass claims for an increase for the associated radiculopathy of the lower extremities as neurologic manifestations of his back disability.  

The RO informed the Veteran in the September 2005 statement of the case that his back disability was evaluated on the basis of its neurologic and orthopedic manifestations.  He has had several years to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996). 

(i) Left lower extremity

The Veteran's left lower extremity neurological symptoms are summarized below.  In July 2005, he did not complain about neurological manifestations.  He initially described having decreased sensation in his left leg in November 2005.  Physical therapy records from January and February 2006 show slightly diminished strength in the left leg and he exhibited a gait with left foot drag.  An October 2007 clinician assessed his neurological disorder as mild.  The January 2008 VA examination showed 4/5 strength in the left lower leg.  In February 2008, the Veteran reported an increase in numbness.  Clinical examination at this time showed slightly depressed left ankle jerk.  

Notably, the Veteran was diagnosed as having peripheral neuropathy of unknown etiology in January 2008.  The amount of numbness related to this disorder as opposed to service connected radiculopathy has not been determined.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Hence, the Board will attribute all neurological symptoms to radiculopathy.  

VA treatment records from July and October 2009 show full motor strength in the left leg.  However, in March 2011 he exhibited slightly diminished strength and deep tendon reflexes.  The May 2011 VA examination report shows that muscle atrophy and impaired sensation were not found in the left leg.  However, he again exhibited diminished reflexes in his left leg.  The left foot drag has not been replicated and more than mild weakness has not been found.

The left leg radiculopathy has also not been productive of muscle atrophy, paralysis, complete numbness of the left foot, or more than mild loss of strength.  

The Board finds that the criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met since November 3, 2005.  On this date, the records show the initial complaints of a neurologic symptoms in the left leg.  The Veteran's left leg complaints are not wholly sensory and warrant a rating that is indicative of more than mild incomplete paralysis.  

His non-sensory symptoms have not been found to be more than mild.  Although he has recently reported that his legs occasionally give out on him, VA neurological examinations confirm that the Veteran was able to walk normally and had full muscle bulk, tone, and at most mild loss of strength.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher disability ratings for the left leg neurological manifestations of his service connected low back disability.

(ii)Right lower extremity

As recently as April 2007, the Veteran limited his neurological complaints to his left leg.  In June 2007, he began complaining about symptoms in both legs.  

The right leg neurological symptoms for the period from April 2007 through July 2009 consist of pain and decreased reflexes and sensation.  As noted, the Veteran has been diagnosed with peripheral neuropathy.  Since the neuropathic symptoms from this disorder have not been distinguished from service connected radiculopathic symptoms, all right leg neurological symptoms will be attributed to radiculopathy.  Mittleider, supra.

Beginning in July 2009, the Veteran started to describe the radiculopathy symptoms in his right leg as being worse than those in his left leg.  At this time, he had mild weakness in right toe extension and absent right ankle and knee reflexes.  In March 2010, neurology clinic notes included additional findings of mild right foot drag.     

In March 2011, the Veteran started reporting that his legs occasionally gave out on him. 

The Board finds that a rating of 20 percent is warranted beginning June 5, 2007.  On this date, the Veteran provided his initial reports of radiculopathy affecting the right leg.  His symptoms were limited to pain, sensory disturbances, and diminished reflexes.  They did not include significant decreased muscle strength, foot drop, atrophy, or paralysis.  His symptoms were not wholly sensory.  38 C.F.R. § 4.124a, Diagnostic Code 8520.     

Beginning July 28, 2009, a rating of 30 percent for moderately severe symptoms under Diagnostic Code 8520 is warranted.  Id.  On this date, the Veteran described the pain in his right leg as being worse than his left leg.  Additional findings included clinical observation of mild right foot drag beginning in March 2010.  Although he has recently reported that his legs give out on him, recent VA neurological examination showed that the Veteran was able to walk normally and had full muscle bulk, tone, and strength; he is; however, only able to drive for five minutes due to right leg symptoms.  He is also unable to walk more than half a block.  

The record does not suggest the presence of atrophy or significantly impaired motor function such as are contemplated for severe incomplete paralysis.  These findings weigh against a characterization of the Veteran's right leg radiculopathy as severe.  Id.      

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the right leg neurological manifestations of his service connected low back disability.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's low back disability manifests by symptoms including pain, weakness, and lower extremity radiculopathy symptoms.  The record shows this poses some interference with employment, but does not show marked interference.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

III.  Entitlement to TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

It appears that with the ratings granted in this decision, and consideration of the bilateral factor, the Veteran's combined schedular rating would be 100 percent as of July 29, 2009.  Entitlement to TDIU since that date is effectively.  Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011).  Entitlement to TDIU prior to that date is for consideration.

The evidence reflects that the Veteran has not been gainfully employed since sometime in 2006.  Given the evidence of current service-connected disabilities, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Under the current ratings, the Veteran meets the criteria laid out in 38 C.F.R. § 4.16(a) during the entire appeal period.  38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran had been employed as a mechanical inspector for many years and left work sometime in 2006.  At the hearing he indicated that he had retired due to eligibility base on years worked and age.   He reported that he had great difficulty finding alternative suitable employment due to his inability to sit and stand for prolonged periods of time.  Following 2006, the lay and medical evidence suggests that the service connected CAD and low back disabilities were productive of symptoms that precluded him from significant physical activity.  A VA TDIU examination from February 2012 confirms that physical limitations associated with his service connected back, radiculopathy, and CAD disabilities would preclude gainful employment.   

Overall, the available evidence suggests that the Veteran's PTSD symptoms prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted beginning January 1, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).  
 

ORDER

An initial rating of 60 percent for coronary artery disease is granted, effective October 12, 2004.  

An initial rating of 40 percent for a low back disability is granted effective October 12, 2004.  

Beginning November 3, 2005, an initial rating of 20 percent for left leg radiculopathy is granted.  

Beginning June 5, 2007, an initial rating of 20 percent for right leg radiculopathy is granted.  

Beginning July 28, 2009 an initial rating of 30 percent for right leg radiculopathy is granted. 
 
Beginning January 1, 2007, TDIU is awarded.


REMAND

The issue of a TDIU prior to January 1, 2007 is remanded for additional development.  The Veteran was employed when he filed the current claim in May 2004.  He stopped working sometime in 2006, but the precise date is not clear from the record.  TDIU is precluded while the Veteran is employed and further development is necessary to confirm the exact date he left his last job.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Prior to December 18, 2006, the Veteran did not meet the schedular TDIU criteria in 38 C.F.R. § 4.16(a).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue is remanded for further development as described in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provided the exact date when he last worked in 2006.  

2.  If the Veteran reports that he was unemployed prior to December 18, 2006, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

3. If the Veteran was unemployed prior to December 18, 2006, adjudicate the issue of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(a) beginning December 18, 2006.  

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


